COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-461-CV
THE ESTATE 
OF JOHN AROON SOOKMA
(DECEASED)
 
 
                                               ----------
               FROM
PROBATE COURT NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On December 9, 2009, after granting several
extensions to appellant, we notified appellant that her amended brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated that we could dismiss the appeal
for want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response reasonably explaining
the failure to timely file an amended brief. 
See Tex. R. App. P. 42.3. 
On December 30, 2009, appellant filed a response explaining her failure
to timely file her amended brief and indicating that she planned to file a
motion for an extension of time to file her amended brief.  On January 13, 2010, this court sent
appellant an additional letter, stating that the case would be dismissed for
want of prosecution unless she filed her amended brief with the court on or
before Monday, January 25, 2010.  As of
February 3, 2010, this court has received nothing from appellant. 
Because appellant=s
amended brief has not been filed, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
38.8(a), 42.3(b), 43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM
 
PANEL:  MCCOY, GARDNER, and WALKER, JJ.  
 
DELIVERED:  February 18, 2010  
 




[1]See Tex. R. App. P. 47.4.